Case 2:18-cv-01830-MWF-JPR Document 115 Filed 05/01/19 Page 1 of 1 Page ID #:3931


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

   Case No. CV 18-1830-MWF (JPRx)                         Date: May 1, 2019
   Title:   Matt Furie v. Infowars, LLC, et al.
   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

             Deputy Clerk:                            Court Reporter:
             Rita Sanchez                             Not Reported

             Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
             None Present                             None Present

   Proceedings (In Chambers):             ORDER RE: UNDISCLOSED EVIDENCE

        On May 6, 2019, at 10:00 a.m., the Court is holding a hearing on Plaintiff’s
   Motion for Partial Summary Judgment (the “Motion”).

          In the Reply, Plaintiff indicates that, in opposing the Motion, Defendants
   Infowars, LLC and Free Speech Systems, LLC relied upon evidence that they did not
   previously disclose during discovery. (Docket No. 107). Plaintiff explains that his
   discovery requests previously asked for all documents concerning Defendants’
   contentions in their Answer that the copyright registration of Pepe in Blue Shirt is
   invalid. (Id. at 5). While responding with some documents, Defendants failed to
   identify or produce any of what is now included as Exhibits 2–12, 14–15, 17, and 18 to
   the Opposition. Defendants also offer no explanation for why they failed to produce
   these exhibits during discovery.

         The Court takes seriously the parties’ discovery obligations under Federal Rule
   of Civil Procedure 26. Rule 37 provides that where a party fails to offer information as
   required by Rules 26(a) and 26(e), the party is not allowed to use that information as
   evidence on a motion unless the failure was substantially justified or harmless. Fed. R.
   Civ. P. 37(c)(1).

         At the hearing, Defendants should be prepared to address why the undisclosed
   evidence—specifically Exhibits 2–12, 14–15, 17, and 18 attached to their Opposition—
   should not be disregarded in the Court’s ruling on the Motion.

         IT IS SO ORDERED.
   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
